Waite, J.
There is no pretence that the law respecting the plaintiff’s right to recover, was not correctly stated to the jury. The defendant however insists, that if the plaintiff has sold the interest in the patent-right, conveyed to him, for a greater sum than he paid for it, after deducting all his expenses, he has sustained no damage, and that the judge ought so to have instructed the jury. We can, by no means, accede to this proposition. The plaintiff is unquestionably entitled to recover damages, commensurate with the injury he has sustained, by the fraudulent conduct of the defendant. The proper enquiry for the jury was, what was the extent of that injury.
It appears from the motion, that the plaintiff was induced to make the purchase in consequence of the purchase of a like interest by Ormsby, in whose knowledge and skill upon such subjects, he had confidence. He doubtless relied upon Ormsby’s aid and assistance in the sale of the patent. It became, therefore, an object to make him interested in the purchase, that he might also be interested in the sale. But Ormsby might feel a far less interest in the property, obtained without any expense to him, from what he would, had he actually paid the same sum, which the plaintiff paid. His assistance in the sale might have been much less in the one case, than it would have been in the other. And although, the *444plaintiff ultimately succeeded in realizing more than the patent cost him, yet it by no means follows, that he would not have realized a still greater sum, had Ormsby been interested, in the manner contemplated by him, at the tims of the purchase. At any rate, this was a proper subject for the consideration of the jury ; and the judge did right in submitting to them the juestion of damages, in the manner he did.
The motion for a new trial must, therefore, be denied.
In this opinion the other Judges concurred.
New trial not to be granted.